Citation Nr: 1138518	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-06 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to September 1971.  

This case was initially before the Board of Veterans' Appeals (Board) on appeal from October 2005 and February 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In the October 2005 rating decision, the RO denied entitlement to service connection for chloracne.  The Veteran's Notice of Disagreement (NOD) with that decision was received at the RO in December 2005.  The RO issued a Statement of the Case (SOC) in February 2007.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in March 2007.  

Meanwhile, in the February 2006 rating decision, the RO denied entitlement to a disability rating in excess of 10 percent for the service-connected GERD.  The Veteran's NOD with that decision was received at the RO in November 2006.  The RO issued an SOC in February 2008.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in April 2008.  

The Veteran initially requested to appear for a personal hearing before a Decision Review Officer (DRO) at the RO; however, he subsequently withdrew that request.   

In a May 2011 decision, the Board recharacterized the issue of entitlement to an increased rating for GERD to include hiatal hernia and IBS, and granted an increased rating to 30 percent for the service-connected gastrointestinal disability, variously diagnosed as GERD, hiatal hernia, and irritability bowel syndrome (IBS).  

The Board remanded the issue of entitlement to service connection for a skin disorder for additional development of the record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The medical evidence of record established that the Veteran suffered from occasional bouts of urticaria during service.  

2.  The Veteran had active service in Vietnam, but has never had a diagnosis of chloracne.  

3.  A chronic fungal infection of the skin was not shown during service or within the first post-service year and the competent medical evidence of record establishes that any post-service fungal infection (tinea) was not likely incurred during service, and is not related to the in-service urticaria, or secondary to presumed in-service Agent Orange exposure.


CONCLUSION OF LAW

Chronic tinea infections to include the feet and groin area were not incurred in, or aggravated by, active service, nor may they be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated May 2005.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a service connection claim, and the relative duties of VA and the claimant to obtain evidence.  Although the RO did not provide notice of how disability ratings and effective dates are assigned, with respect to this claim, there is no prejudice as service connection is denied and no rating or effective date will be assigned.  

The Veteran provided information concerning where he received his VA medical treatment.  The Veteran's claim was developed, with considerable medical evidence associated with the claims folder, to include VA examination reports and VA treatment records.  His claim was denied in October 2005.

The Board remanded the case for additional development in May 2011.  The AMC wrote to the Veteran and again and advised him that he would be scheduled for a VA examination in conjunction with his claim of service connection for a skin disorder.  That examination took place in June 2011, and additional VA outpatient treatment records were obtained pursuant to the remand directives.  The claim was subsequently readjudicated by way of a supplemental statement of the case (SSOC) issued in August 2011.  

There was substantial compliance with the remand directives.  The VA examiner provided a medical opinion based on sound medical principles which directly addressed the remand directives, and additional VA records were obtained.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained two medical opinions as to the etiology of the current skin disability, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Service Connection

The Veteran seeks service connection for a skin disability, which he initially characterized as "chloracne."  The Veteran asserts that he first contracted a skin rash during service while overseas in Japan in the early 1950s, and has had problems with a skin rash ever since.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition to the law and regulations governing entitlement to service connection outlined above, for purposes of service connection for a disability or death resulting from exposure to a herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116.

If a veteran was exposed to herbicide agent during active military, naval, or air service, the following diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service:  ischemic heart disease, AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.   38 C.F.R. § 3.309(e) (2010).  If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are also not satisfied, then service connection under this theory of entitlement must fail.

The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 (1994).  Notwithstanding the above, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's in-service exposure to Agent Orange is presumed because he had service in the Republic of Vietnam during the Vietnam Era.  The record reflects that he served in Vietnam from June 1970 to April 1971.  

Although the Veteran's in-service exposure to Agent Orange is presumed, the medical evidence of record shows that the Veteran does not have a diagnosis of chloracne.  Chloracne was not shown in the service treatment records, and a VA examiner in June 2005 specifically indicated that the Veteran's current skin condition was not related to chloracne or Agent Orange.  Thus, entitlement to service connection for a skin disorder is not warranted on a presumptive basis under 38 C.F.R. § § 3.307, 3.309.  However, that does not automatically preclude establishing service connection on a direct basis.  

A review of the Veteran's STRs shows that the Veteran presented with a skin rash on several occasions during service.  In August 1966, the Veteran presented with pruritis of the palms.  The impression was urticaria.  In September 1966, the Veteran continued to report itching, with red spots on his palms, soles, and body.  Hyperpigmentation was noted on the Veteran's soles, and there was a raised, scarred, excoriated lesion on the left upper arm.  In January 1967, in conjunction with treatment for his stomach condition, the Veteran reported that he was generally feeling fine otherwise; however, he had occasional wheals, although none that day.  The examiner suggested that the Veteran see a dermatologist if his skin problem recurred.  In September 1968, the Veteran presented with fine papula rash over the forearms.  There are no other entries in the Veteran's STRs relating to skin problems and the June 1971 discharge summary is negative for any complaints, findings, or diagnosis of a skin problem or disorder.  The Veteran also reported, on his Report of Medical History at discharge, that he had no skin diseases.  

Shortly after the Veteran's discharge from service, he filed claims of service connection for an abdominal disability and a laceration of the right arm with nerve damage.  At a February 1972 VA examination provided in conjunction with those claims, no abnormalities of the skin were noted, and the Veteran did not report any symptoms of a chronic skin disorder.  

At his VA examination of the skin in July 2005, the Veteran reported that his skin condition began during service in Japan in 1952 and had continued since that time, although it had improved somewhat since service, with the use of topical ointments, such as his current use of ketoconazole 2% cream.  The Veteran noted occasional flare ups with severe itching from time to time, mostly in the summer.  The Veteran denied any other skin condition, especially on his face or chest walls.  The Veteran noted that the rash was mostly confined to his groin area, genitalia, and feet.  

Examination of the skin was negative for a current outbreak of rash or lesions at that time; however, the examiner did note evidence of hyperpigmented areas in the inguinal area and to some extent on the scrotal skin likely from past skin rashes.  The diagnosis was chronic recurrent dermatitis of groin and scrotal skin as well as areas of his feet and toes which are likely to be from a fungal dermatitis, although not active currently.  He did not have chloracne like lesions especially on his face or chest area and the history of his recurrent dermatitis was not related with chloracne or Agent Orange.  

In essence, the 2005 examiner determined that the Veteran did not have chloracne, but he did not opine as to whether the Veteran's current skin disorder otherwise was as likely as not incurred in service.  As such, the matter was remanded for another examination to answer this question. 

At a June 2011 examination, the Veteran once again reported a history of tinea crurix.  The examiner indicated a review of the claims file, and noted it was silent as to this issue.  The examiner referred to the Veteran's STRs and referred to the treatment for dermatitis of the hands in August and September 1966, with no other mention of any other rash.  

On examination, the Veteran currently reported itching and discomfort between his legs, and reported the onset as occurring during service.  The Veteran reported that he used medication daily for this condition and was currently using Mycelex 1%.  The examiner noted mild hyperpigmentation on skin fold around the inguinal area, but no rash, dryness, scaliness or excoriation.  The diagnosis was tinea cruris, by history and a sebaceous cyst of the groin.  The examiner opined that neither was caused by or related to service.  The examiner specifically noted that Tinea infections affected individuals of all ages and races, and that Tinea pedis (feet) was the most common Tinea infection.  According to the examiner, Tinea primarily affected men between the ages of 20 and 40 and was associated with sweating, warmth, and tight shoes.  Tinea cruris (groin), according to the doctor, also primarily affected men.  

The doctor noted that the Veteran's STRs were silent about that particular symptom or a tinea diagnosis; and, the rash described during the Veteran's sick call visits in 1966 was primarily in his hands/upper extremities and was determined to be Urticaria, which was an allergic reaction.  The examiner explained that, by contrast, tinea was a fungal infection, not related in any etiological way to urticaria.  The examiner also noted that, contrary to the Veteran's statements, there was no evidence of continuity of symptoms since service for either problem based on the active duty records or the outpatient treatment records.  

In essence, the medical evidence suggests that the Veteran's currently reported symptomatology is representative of a tinea (fungal) infection that affects his groin and feet.  Although the Veteran maintains that this condition began during service in the early 1950's, there is no objective evidence to support this assertion.  Furthermore, there is no evidence of continuity of symptoms.  

The STRs show only four entries over the Veteran's twenty-year period of active duty during which he complained of a rash.  All four instances occurred between 1966 and 1968, and as noted by the VA examiner in 2011, the symptoms reported in service were comparable to urticaria, not the fungal infection currently described.  The symptoms noted in service were primarily limited to red raised papules and the VA examiner in 2011 explained that these symptoms are different than the symptomatology that the Veteran described with regard to his tinea infections.  Moreover, this opinion was provided despite the knowledge of the Veteran's continued complaints of skin irritation since service.  

Although the Veteran is competent, as a lay person, to report a rash, he does not possess the requisite medical expertise to be able to state that what he was treated for in service is the same as his current disability, particularly given that the symptoms described are different.  Although the Veteran reports in connection with the claim that his skin rash began in service during the early 1950's and has continued to the present day, he denied a skin condition at the time of discharge, nearly twenty years after he states it began, and no skin abnormalities were found on separation examination.  

Further, at a post-service VA examination in 1972, the Veteran's skin was without a rash, and the most recent VA examination report explains that the in-service skin problem noted on the STRs was urticaria, not tinea.  

The evidence contemporaneous in time to discharge from service does not support the Veteran's assertions of continuity of symptoms since the early 1950s.  The Veteran affirmatively denied a skin condition at the time of separation and no skin abnormalities were found on examination.  

38 U.S.C.A. § 1154(b) specifically allows combat veterans, in certain circumstances, to use lay evidence to establish service connection for a disease or injury.  In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the United States Court of Appeals for Veterans Claims (Court) found that while § 1154(b) relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that a combat veteran's disease or injury is automatically service-connected.  The Veteran must still provide competent evidence of a relationship between an injury in service and a current disability.  

Although the Veteran was treated for urticaria on four separate occasions between 1966 and 1968, the skin irritations noted in service were never shown to be chronic in nature, as they were not found at the time of the separation examination, and there is no evidence of record to suggest that the Veteran has a chronic urticaria problem today.  In addition, the first post service evidence showing treatment or complaints of a fungal infection come decades after discharge from service, when he filed his claim of service connection for chloracne.  

The only evidence of record in favor of the Veteran's claim is his own self-reported history of continuity of symptoms since service.  Although the 2005 VA examiner noted that the Veteran had hyperpigmentation in the inguinal and groin area that could be evidence of past skin rashes, this opinion was provided over thirty years after service separation, and no skin abnormality, including hyperpigmentation, was found at discharge from service.  

Again, the Veteran is certainly competent to state that he developed a rash in service and has had the rash ever since.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, at the time of separation from service, he affirmatively denied having a skin diseases and none were found upon examination.  Accordingly, statements made many years later that conflict with this evidence, which was generated contemporaneous in time to discharge, are not entitled to a finding of credibility.  

As noted above, the Veteran's discharge examination is negative for any complaints of skin problems or abnormal findings with respect to the skin, and the record is silent for post-service complaints of a skin rash until several decades after service separation.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Although the Veteran insists that his skin disorder had its onset during service, the fact remains that the service treatment records did not show a chronic fungal disability at discharge and there are no post-service treatment records showing any fungal disability for over three decades after discharge.  VA examiners have opined that current disorders are not related to service including to Agent Orange.  There is no competent evidence to the contrary.  While the Veteran is competent to report continuity of symptoms, he is not competent to provide an opinion linking his current condition, diagnosed as tinea cruris and tinea pedis, to Agent Orange or the complaints or incidents of service, as he does not possess the requisite medical expertise to make that type of medical conclusion.  In other words, the Veteran's does not possess the requisite medical expertise to state that his urticaria in service was the onset of his tinea infections or that current disability is due to presumed Agent Orange exposure.  In any event, the normal findings upon separation examination and the lack of any objective evidence of post-service treatment for a fungal infection until this decade is affirmative, highly probative evidence that the Veteran did not develop a chronic fungal infection during active duty.  

The Board finds that the preponderance of the evidence, including the lack of any medical evidence showing treatment for a fungal infection until this decade, coupled with the opinion of VA doctors who found that current disorders were not related to service, is against the claim.  The medical opinion of 2011 is adequate and is entitled to great probative weight as it was based on a review of the medical history, with consideration of the Veteran's reported history and the lay statements submitted, and was supported by a complete rationale.  The medical opinion of July 2005, although noting that the claims folder was not present, indicates that a medical history was taken from the Veteran and an opinion was provided based on medical examination that the Veteran did not have chloracne like lesions and the history of his recurrent dermatitis was not related with chloracne or Agent Orange.  There is no competent evidence to the contrary.  Moreover, the evidence shows that a chronic disorder currently present was not shown in service and a chronic disease pursuant to 38 C.F.R. § 3.309(a) was not present to any degree within one year of discharge from service.  Finally, the Veteran has not been diagnosed with chloracne.  Hence, the preponderance of the evidence is against the claim of service connection for a skin disorder, there is no doubt to be resolved; and service connection for a skin disorder is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for a skin disorder is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


